Title: To Thomas Jefferson from Joel Yancey, 31 May 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dr sir
P Forest
31th May 21
Your Tobo was put on board a Boat and left Lynchburg on last Friday 7 Hhds, and directed to Capt Peyton, I should have informd you immediately, but you know, the mails to charlottesville leaves Lynchburg on friday morning, and the Tobo was not a float, till after the mail had started, this will be put in the P. office to day, and will I hope get to hand by the 2 or 3rd June, the boat could carry only 7 Hhds there is 1 inferior Hhd left and 500.℔ also very indifferent, with which and a parcel of my own, I shall make out a Hhd. and send it to Lynchburg within a few days. this is all of the most indifferent kind of Tob and  had I think better be sold in Lynchbirg.Should you intend to get any fish for the Negroes this summer I think it would be best for them, could they get them during Harvest, as I beleive their stock of meat has been consumed long since, and fresh meat does not agree with Labourers in very warm weather so well as salt provisions, I have received 100 dollars in part for the wheat, there is 43 dollars and— cents due which I expect to get in a few days, which will nearly pay all my old debts that have been pressing, but there are other due to morrow, which will be equally pressing, I mean my  for Bishop, and the Horses which I informd mr. Randolph of, and he was good enough to promise to provide the means to enable me to meet them, as these people live in the western Country & a disappointment would be a serious injury to them, we have planted some Tobo and shall plant the next season more than 7ar  our crop, our plants have grown rapidly for few days past I am satisfied now, that we shall have the greatest plenty in good time, we are all well, except some old complaints, Billy is still out, he and his comraids, takes a shoat or a lamb every day or two from us.Yrs with the Highest RespectJoel Yancey